Title: To James Madison from John Van Ness Yates, 14 September 1815
From: Yates, John Van Ness
To: Madison, James


                    
                        Sir.
                        Albany Septr. 14. 1815.
                    
                    I have the honor of submitting to the consideration of the President of the United States the enclosed document. It will be seen, that it relates to

certain Soldiers who have been unable to obtain honorable discharges from their officers, and that Copies of the Opinions of several Gentlemen of the law accompany this document.
                    Aware of the delicacy of calling the Attention of the Executive to a subject of this kind, I have only to offer as an apology that the Case of these Soldiers had previously been submitted to the War department and an unfavorable answer returned to their application.
                    The object now is, of requesting the interposition of the Executive in their behalf under circumstances of peculiar hardship, and under a firm Conviction that the tardy and expensive course of applying to Congress for redress (the Course suggested by the Honble. Secretary at War) is not necessary. I have the honor to be with sentiments of the highest respect and Consideration Your mo: ob: and very humble serv.
                    
                        John. V. N. Yates.
                    
                